DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 43 of U.S. Patent No. 7,393,181 in view of Eguchi et al. (6,994,523; “Eguchi” from now on). 
The patent claim 43 recites an impeller pump comprising: a hub;  a blade supported by the hub, the blade having a proximal end attached to the hub and a distal end;  the blade having a deployed configuration, a stored configuration and an operational configuration, the blade in the deployed configuration extending away from the hub, the blade in the stored configuration being compressed so as to move the distal end of the blade towards the hub, and the blade in the operational configuration being deformed from the deployed configuration upon rotation of the impeller when in the deployed configuration;  and a winglet provided on the distal end of the blade.
	The patent claim does not recite the winglet comprises a length that varies along the length of the blade.

	It would have been obvious to a person having ordinary skill in the art at the time the invention was made, to make the impeller pump of the patent claim 43 with the winglet positioned on the suction side of the blade and comprises a length that varies along the length of the blade for the purpose of suppressing discharged vortexes from the impeller (abstract).
	Regarding claim 4, the modified claim 43 recites the winglet extending from the suction side of the blade as discussed in the rejection of claim 1 above.

Claims 11 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 43 of U.S. Patent No. 7,393,181 in view of Eguchi and Schmitz-Rode et al. (6,533,716; “Schmitz-Rode” from now on).
The patent claim 43 recites an impeller pump comprising: a hub;  a blade supported by the hub, the blade having a proximal end attached to the hub and a distal end;  the blade having a deployed configuration, a stored configuration and an operational configuration, the blade in the deployed configuration extending away from the hub, the blade in the stored configuration being compressed so as to move the distal end of the blade towards the hub, and the blade in the operational configuration being deformed from the deployed configuration upon rotation of the impeller when in the deployed configuration;  and a winglet provided on the distal end of the blade.

	Schmitz-Rode teaches a catheter heart pump comprising an elongate catheter body 4 having a proximal end, and a distal end configured to be advanced to the heart of a patient (Fig. 1); an expandable sleeve 1 coupled to the distal end; an expandable impeller pump 7; wherein expandable impeller pump and the expandable sleeve have a stored configuration when 
the expendable impeller pump 7, the expandable sleeve are compressed inside a tubular cover hose 5; and an expanded configuration when the cover hose 5 is pulled back to expose the expandable sleeve an the expandable impeller pump in an expanded configuration (col. 2, lines 10-21).
	  Further, Eguchi teaches an air blower comprising an impeller having a hub 14 (Fig. 1), a plurality of axial blades 13 extending from the hub; each blade has a proximal end attached to the hub and a distal free end opposite to the proximal end; a bent part or winglet 13c formed on the distal end and on the suction side of the blade with a length varies along the distal end (abstract).
	Since both the impeller pump of the patent claim 43 and the pump of Schmitz-Rode have a stored configuration and a deployed configuration, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to make the impeller pump of the patent claim 43 with a catheter body having proximal end and a distal end; and an expandable sleeve coupled to the distal end for the purpose of utilizing the impeller pump as a catheter heart pump; and further with the winglet positioned on the suction side of the blade and comprises a length that varies along the length of 
	
	Regarding claim 14, the modified claim 43 recites the winglet extending from the suction side of the blade as discussed in the rejection of claim 11 above.

Allowable Subject Matter
Claims 2-3, 5-10, 12-13 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 1 patent.
Salomon (7,014,417) is cited to show an expandable pump impeller.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.





/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745